Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE Entered
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Detailed Action
This is a reply to the RCE filed by the Applicant on 15 January 2021 in which claims 20-30 are pending. Claim 20 is independent. Claims 21-30 are dependent. 
Applicant has significantly amended the sole independent claim 20 for which new and additional searches are performed. However, nor prior art reference is uncovered through these searches that would render Applicant’s amended independent claim unpatentable. The application is being passed to issue.


Reasons for Allowance
Claims 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to the sole independent claim 20, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an image forming apparatus 
 	wherein the guide has a guide portion configured to guide a movement of the first rotary member in a direction that is away from the separation unit provided in the image forming apparatus, in a case that the first rotary member is removed from the image forming apparatus, as stated in the claim in association with the remaining claim features.
As to claims 21-30, these claims are allowed because each of these claims either directly or indirectly depends from the allowed independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M. A HYDER/Primary Examiner, Art Unit 2852